EXAMINER'S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 2/04/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending application number 16/930,970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further search and consideration of applicant’s remarks and filing of a terminal disclaimer on 2/4/22, the previous office action rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over the pending claims of copending Application No. 16/930,970 (reference application) has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831